UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23512 BIOCORAL, INC. (Exact name Registrant as specified in its charter) Delaware 33-0601504 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation or organization) 12-14 rue Raymond Ridel, La Garenne Colombes, 92250 FRANCE (Address of principal executive offices) 011-331-4757-9843 (Issuer's telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):o Yes þ No APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of November 7, 2011 was 11,443,787. BIOCORAL, INC. AND SUBSIDIARIES CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS. 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010. 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED). 2 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE NINE MONTHS ENDEDSEPTEMBER 30, 2011 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDEDSEPTEMBER 30, 2(UNAUDITED). 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5-11 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESLUTS OF OPERATIONS. 12 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 14 Item 4. CONTROLS AND PROCEDURES. 14 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS. 15 Item 1A. RISK FACTORS. 15 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 15 Item 3. DEFAULTS UPON SENIOR SECURITIES. 15 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 15 Item 5. OTHER INFORMATION. 15 Item 6. EXHIBITS. 16 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $17,018 and $16,588, respectively Inventories Prepaid expenses and other current assets Total Current Assets Property and equipment, net Patent costs, net of accumulated amortization Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CurrentLiabilities: Accounts payable $ $ Short-term notes payable Current portion due to officer Accrued interest payable Total Current Liabilities Due to officer, net of current portion Long-term notes payable Deferred employee benefits Total Liabilities Commitments and contingencies Stockholders' Deficit: Preferred stock; par value $.001 per share; 1,000,000shares authorized; none issued - - Common Stock; par value $.001 per share;100,000,000 shares authorized; 11,443,787 shares issued and outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 1 BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Nine Months Ended September 30, Three Months Ended September 30, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross Profit Operating Expenses: Consulting and professional fees Depreciation and amortization Administrative expenses Total Operating Expenses Loss From Operations ) Other Income (Expense): Interest, net ) Other ) ) 25 Total Other Income (Expense) Loss before provision for income taxes ) Provision for Income Taxes - Net Loss ) Other Comprehensive Income (Loss): Foreign translation adjustment ) ) Comprehensive Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share: $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding 2 BIOCORAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Other Total Common Stock Additional Comprehensive Accumulated Stockholders' Shares Amount Paid-in Capital Loss Deficit Deficit Balance, January 1, 2009 $ $ $ ) $ ) $ ) Other comprehensive income (loss) - foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, December 31, 2009 ) ) ) Other comprehensive income (loss) - foreign currency translation adjustment - Net loss - ) ) Balance, December 31, 2010 ) ) ) Other comprehensive income (loss) - foreign currency translation adjustment - - - ) - ) Net loss - ) ) Balance, September 30, 2011 $ $ $ ) $ ) $ ) 3 BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Change in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) Other assets ) Accounts payable ) Short-term bank borrowings - Current portion due to officer ) Accrued interest payable Due to officer, net of current portion Deferred employee benefits ) Net cash used in operating activities ) ) Cash flows from investing activities: Building improvements ) - Patent costs incurred ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term notes payable Advance from officer - Repayment of advance from officer ) - Net cash provided by financing activities Effects of changes in exchange rates on cash ) Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the year for: Interest $
